Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 19, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153787(132)                                                                                       Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ARMEN BOLADIAN, BRIDGEPORT MUSIC,                                                                         Joan L. Larsen,
  INC., and WESTBOUND RECORDS, INC.,                                                                                  Justices
              Plaintiffs-Appellants,
                                                                    SC: 153787
  v                                                                 COA: 324737
                                                                    Oakland CC: 2014-138753-CZ
  JEFFREY P. THENNISCH, THE DOBRUSIN
  LAW FIRM, P.C., f/k/a DOBRUSIN &
  THENNISCH, P.C., GREGORY J. REED and
  JANYCE TILMON-JONES,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before September 6, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 19, 2016
                                                                               Clerk